GRAVES, Presiding Judge.
The conviction is for the offense of assault with intent to murder; the penalty assessed is confinement in the state penitentiary for a term of five years.
*211Appellant entered a plea of guilty to the offense charged and waived a jury upon the trial. All matters of procedure appear to be in regular form. The record is before us without a statement of facts or bills of exception. In the absence thereof, nothing is presented for review.
The judgment of the trial court is affirmed.